Citation Nr: 1040073	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent disabling for spondylosis of the lumbar spine (low back 
disability) prior to August 16, 2008.

2.  Entitlement to a disability rating in excess of 20 percent 
disabling for spondylosis of the low back disability from August 
16, 2008.

3.  Entitlement to an initial compensable disability rating for a 
renal cyst prior to August 16, 2008.

4.  Entitlement to a compensable disability rating for a renal 
cyst prior from August 16, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 until August 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville 
Tennessee.

In the September 2005 rating decision, the RO granted the claim 
for service connection for a low back disability and assigned a 
10 percent disability rating, effective September 1, 2005.  
Thereafter, the Veteran appealed the assignment of the 10 percent 
disability rating.  In an October 2008 rating decision, the 
disability rating for the Veteran's service-connected low back 
disability was increased by the RO from 10 percent to 20 percent 
disabling, effective September 1, 2005.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and that a 
claim remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Veteran has not withdrawn the appeal as to the issue 
of the disability rating greater than assigned, and the issue 
therefore remains in appellate status.  


FINDINGS OF FACT

1.  The preponderance of the evidence dated prior to August 16, 
2008, does not show that the Veteran's low back disability was 
manifested by forward flexion to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine; the Veteran's low 
back disability was also not manifested by incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks during the previous twelve months.

2.  The preponderance of the evidence dated from August 16, 2008, 
shows that the Veteran's low back disability is manifested by 
forward flexion from 0 to 45 degrees, with pain throughout.  

3.  Prior to August 16, 2008, the preponderance of the evidence 
shows that the Veteran's renal cyst disability was asymptomatic.

4.  The preponderance of the evidence shows that from August 16, 
2008, the Veteran's renal cyst disability resulted in urinary 
frequency characterized by daytime voiding intervals of one to 
two hours.


CONCLUSIONS OF LAW

1.  Prior to August 16, 2008, the criteria for an initial 
disability rating in excess of 20 percent for the low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.10, 
4.40, 4.41, 4.45, 4.71a; Diagnostic Codes 5242, 5243 (2009).

2.  From August 16, 2008, the criteria for a disability rating of 
40 percent for the low back disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1- 4.3, 4.10, 4.40, 4.41, 4.45, 4.71a; Diagnostic 
Codes 5242, 5243 (2009).

3.  Prior to August 16, 2008, the criteria for an initial 
compensable disability rating for a renal cyst disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1- 4.3, 4.7, 4.41, 4.115a, 4.115b, Diagnostic Codes 7527, 
7529 (2009).

4.  From August 16, 2008, the criteria for a disability rating of 
20 percent for a renal cyst disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.3, 4.7, 
4.41, 4.115a, 4.115b, Diagnostic Codes 7527, 7529 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  



However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in May 2005, the Veteran was notified of the 
information and evidence necessary to substantiate his original 
service connection claims.  VA told the Veteran what information 
he needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected low back and renal cyst disabilities, an 
increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the aforementioned May 2005 letter and in a letter 
dated in May 2008.  Specifically, VA informed the Veteran of the 
necessity of providing, on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.  His claims were 
then readjudicated by way of the October 2008 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  He was provided appropriate VA 
medical examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14  
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 
 
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 
 
The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran contends the currently assigned 20 percent disability 
rating does not accurately reflect the severity of his low back 
disability.  As previously noted, the RO originally assigned a 10 
percent disability rating for the low back disability, effective 
September 1, 2005.  By way of the October 2008 rating decision, 
the RO increased the disability rating to 20 percent, effective 
September 1, 2005.  Thus, the Veteran's low back disability has 
been evaluated as 20 percent disabling from the effective date of 
service connection.  Throughout the appeal, the low back 
disability has been rated under Diagnostic Code 5243.  See 38. 
C.F.R. § 4.71a, Diagnostic Code 5243.
   
The Schedule for Rating Criteria indicates that disabilities of 
the spine under Diagnostic Codes 5235 to 5243 will be evaluated 
under a General Rating Formula for Diseases and Injuries of the 
Spine.  Diagnostic Code 5237 is used for the evaluation of 
lumbosacral strain.

The General Rating Formula assigns evaluations with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of the 
injury or disease.  Under this formula, a 20 percent evaluation 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or with a combined range of motion not greater than 
120 degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent evaluation 
is for assignment when forward flexion of the thoracolumbar spine 
is 30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for assignment 
upon a showing of unfavorable ankylosis of the entire 
thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
Diagnostic Code.  Note (2) to the General Rating Formula explains 
that for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.

As noted above, the Veteran's low back disability is currently 
rated under Diagnostic Code 5243, and this diagnostic provides 
that the Formula for Rating Intervertebral Disc Syndrome Based 
upon Incapacitating Episodes (Diagnostic Code 5243) should be 
applied if this would result in a higher disability rating.  The 
Formula for Rating Intervertebral Disc Syndrome provides for a 20 
percent evaluation was assigned for incapacitating episodes 
having a total duration of at least two weeks, but less than four 
weeks during the past twelve months; a 40 percent evaluation was 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
twelve months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A note following the Diagnostic 
Code defines an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides 
for separate evaluations if intervertebral disc syndrome is 
present in more than one spinal segment if the effects are 
distinct.

Turning to the merits of the claim, the grant of service 
connection for the low back disability was based in large part on 
the Veteran's service treatment records which reflect that the 
Veteran had numerous complaints involving low back symptomatology 
as well as findings upon X-ray and magnetic resonance imaging 
(MRI) studies conducted in January 2005 and February 2005, which 
revealed mild spondylosis, mild central disc herniation, and mild 
central disc bulging of the lumbar spine.  

In May 2005, the Veteran underwent a VA compensation and pension 
examination to assess the severity of his low back 
symptomatology.  He reported his symptoms to include stiffness 
and pain in his back, with radiation to his right lower 
extremity.  He reported his symptoms as constant, occurring on a 
daily basis, with pain ranging from 6 to 9 on a scale of 10.  On 
the physical examination, the Veteran was noted to limp 
significantly to the right secondary to a right total knee 
replacement.  Mild tenderness to palpation was noted in the 
muscles of the lumbar spine and the examination was significant 
for mild muscle spasms.  The range of motion of the lumbar spine 
was reported as follows:  flexion 90/90 degrees; extension 0/30 
degrees; lateral flexion 30/30 degrees; and lateral rotation 
10/30 degrees.  The examiner noted that although the Veteran 
reported having lower back pain, there was no change in the range 
of motion of the lumbar spine upon repetitive testing.  He stated 
that as a result, he would have to resort to speculation in order 
to assess any additional functional loss due to pain.  An 
associated radiological examination of the lumbar spine revealed 
mild spondylosis with no significant narrowing of disc spaces.  
Following the examination, the diagnosis, in part, was mild 
spondylosis of the lumbar spine.  

The Veteran underwent a second VA examination of his lumbar spine 
on August 16, 2008.  He reported having constant back pain and 
stiffness, with radiation down to his lower extremities.  He 
stated that his back pain was worse in the morning and that he 
had episodes of flare ups every other month, which lasted for a 
couple of weeks.  In addition, the Veteran was noted to 
experience urinary frequency, urinary urgency, and erectile 
dysfunction.  The examiner noted that the Veteran had four to 
five incapacitating episodes within the previous twelve months.

On the physical examination, the Veteran demonstrated a normal 
posture and gait.  No abnormal spinal curvatures were noted and 
there was no evidence of any ankylosis of the thoracolumbar 
spine.  Range of motion of the thoracolumbar spine was reported 
as follows:  flexion from 0 to 45 degrees, with pain throughout; 
extension from 0 to 20 degrees, with pain; lateral flexion from 0 
to 10 degrees; and lateral rotation from 0 to 20 degrees.  There 
was no additional loss of motion of the lumbar spine on 
repetitive use.  The examiner indicated that the demonstrated 
range of motion did not represent "normal" range of motion for 
this Veteran.  Additional motor, sensory, and reflex testing were 
all normal.  The examiner noted that a May 2007 MRI of the lumbar 
spine revealed arthritic findings, without acute osseous 
abnormality.  

Following the examination, the diagnosis was lumbar spondylosis 
and lumbar disc bulging.  The examiner noted that the Veteran was 
employed and that he had loss three weeks from work during the 
previous year.  However, he concluded that the Veteran's low back 
diagnosis had no significant effect on his employment.  The 
examiner determined that the low back disability had a mild to 
severe effect on the Veteran's usual daily activities.  

The Veteran also underwent a genitourinary examination in August 
2008, at which time he reported having erectile dysfunction.  The 
Veteran reported that he was able to engage in intercourse and 
that he had a normal ejaculation.  The VA examiner opined that 
the Veteran's erectile dysfunction was most likely due to 
vascular disease.

As previously noted the Veteran is currently assigned a 20 
percent disability rating for his low back disability.  Based on 
the evidence of record, the Board finds that a staged rating is 
warranted.  Specifically, the evidence does not support the 
conclusion that the Veteran's disability meets the criteria for a 
higher schedular rating prior to August 16, 2008.  However, as of 
that date, the evidence suggests that the Veteran's overall 
disability picture is most closely approximated by a 40 percent 
disability evaluation.

The preponderance of the evidence dated prior to August 16, 2008, 
does not show that a rating in excess of 20 percent is warranted 
for the Veteran's low back disability.  As noted above, a next-
higher, 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past twelve months.  In 
this case, the May 2005 VA examination report is the only medical 
evidence of record that provides objective evidence of the 
Veteran's range of motion prior to August 16, 2008.  The May 2005 
VA examination report shows that the Veteran was able to perform 
90 degrees of flexion.  While the Veteran was noted to have back 
pain, there was no additional limitation of the range of motion 
of his lumbar spine following repetitive testing.  There was no 
ankylosis of the lumbar spine found during the examination.  
Additionally, the medical evidence does not show that the Veteran 
sustained at least four weeks of incapacitating episodes 
requiring bed rest and treatment by a physician at that time to 
warrant a rating under the diagnostic code provision for 
intervertebral disc syndrome.  These findings correspond to a 
disability evaluation no greater than 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine.  

However, the medical evidence dated from August 16, 2008, show 
that a 40 percent disability rating is warranted based on a 
limitation of the Veteran's lumbar spine range of motion.  
Specifically, the August 16, 2008 VA examination report shows 
that although the Veteran demonstrated forward flexion of the 
lumbar spine from 0 to 45 degrees, he experienced pain throughout 
this range of motion.  While the Veteran was able to perform 
flexion up to 45 degrees, the Board must give consideration to 
any additional limitations  caused by such things as pain when 
determining the level of functional loss due to the Veteran's 
lumbar spine disability.  See DeLuca, 8 Vet. App. 202.  As such, 
the Board finds that resolving all reasonable doubt in the 
Veteran's favor, the next higher, 40 percent disability rating is 
warranted for the Veteran's low back disability from August 16, 
2008, as a result of the additional functional impairment caused 
by pain under Diagnostic Code 5242.  In reaching this 
determination, the Board finds the August 16, 2008 VA examination 
report to be especially probative evidence of the functional 
impairment caused by the Veteran's pain and limitation of motion.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Board finds that a disability rating higher than 40 
percent disabling is not warranted  for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  Specifically, the medical evidence simply 
does not show an unfavorable ankylosis of the Veteran's entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242; see also DeLuca 8 Vet. App. 202.  In this regard, the 
August 16, 2008 VA examination report shows that there was no 
ankylosis detected during the clinical examination.  

Mover, while the Veteran reported during the August 16, 2008 VA 
examination that he experienced flare ups of his low back 
symptomatology approximately every other month, with episodes 
lasting one to two weeks, there is no indication that the Veteran 
was prescribed bed rest by a physician for these episodes.  
Therefore a rating under Diagnostic Code 5243 is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Although 
the Veteran reported that he is unable to perform any physical 
activities during these flare ups, the evidence of record does 
not show incapacitating episodes as defined by regulation that 
would result in a higher evaluation under this diagnostic code.

The Board has also considered whether an increased evaluation is 
warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
Board observes that Veteran's documented urinary frequency 
symptomatology has been associated with his service-connected 
renal cyst disability, which is discussed further below.  Thus, 
his reported urinary symptoms are not considered to be 
attributable to his low back disability.  With regards to his 
report of radiation of his low back pain to his lower 
extremities, the Board notes that the Veteran's sensation and 
other neurological findings were found to be intact during the 
August 2008 VA examination.  In light of the these findings and 
the absence of a diagnosed radiculopathy disorder associated with 
his low back disability, the Board finds that a separate 
disability rating is not warranted for the Veteran's report of 
radiating back pain.  As noted above, the Veteran's reported 
erectile dysfunction is most likely attributable to vascular 
disease, as opined by the August 2008 VA examiner.  The Board is 
not able to identify any further evidence of neurological 
symptomatology associated with the service-connected low back 
disability.  Therefore, a separate rating is not warranted for 
neurological impairment, as no such impairment is shown.   

The Board has considered the Veteran's statements as to the 
nature and severity of his low back symptomatology.  The Veteran 
is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's reports and the evidence 
related to the impact his service-connected low back disability 
has on his ability to work and perform the daily activities of 
living.  Here, the Board acknowledges the Veteran's reports of 
missing three weeks of work and the August 16, 2008 VA 
examination report indicating that his low back disability has a 
mild to severe impact on his daily activities.  However, the 
Board notes that there is no showing that the Veteran's 
disability has resulted in marked interference with employment 
(beyond that contemplated in the rating criteria).  While he has 
reported missing three weeks of work, his absence has not been 
specifically attributed to his low back disability.  In addition, 
there is no showing that the disability has necessitated frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors, the Board finds that 
the criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

In sum, the evidence of record supports the award of a 40 percent 
disability rating, but no greater, for the Veteran's low back 
disability from August 16, 2008.  As there appears to be no 
identifiable period on appeal during which this disability 
manifested symptoms meriting a disability rating in excess of the 
40 percent disability rating assigned herein, any additional 
staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 
119.  

Renal Cyst

The Veteran contends that his renal cyst disability is more 
disabling than currently evaluated.  His renal disability is 
currently rated as noncompensable under Diagnostic Code 7529.  
Under Diagnostic Code 7529, benign neoplasms of the genitourinary 
system are rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 
7529.

Voiding dysfunction is rated as urine leakage, urinary frequency, 
or obstructed voiding.  A 10 percent rating is provided for 
urinary frequency when daytime voiding intervals are between two 
and three hours or; awakening to void three to four times per 
night.  A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following:  (1) 
post void residuals greater than 150 cc; (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; or 
(4) stricture disease requiring periodic dilatation every 2 to 3 
months.  A 20 percent rating is provided for voiding dysfunction 
that requires the wearing of absorbent materials that must be 
changed less than 2 times per day.  A 40 percent rating is 
warranted for the wearing of absorbent materials, which must be 
changed two to four times per day.  A 60 percent rating is 
warranted for continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  38 C.F.R. § 
4.115a.  

For a rating based on urinary frequency, a 10 percent rating 
requires a daytime voiding interval between two and three hours, 
or awakening to void two times per night.  A 20 percent 
evaluation for urinary frequency is warranted where there is a 
daytime voiding interval between one and two hours, or if the 
disability results in awakening to void three to four times per 
night.  A 40 percent rating is warranted for a daytime voiding 
interval of less than one hour, or if the disability results in 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a.  

For a rating based on obstructed voiding, a 10 percent rating 
requires marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) Post void residuals greater 
than 150 cc; (2) Uroflowmetry; markedly diminished flow rate 
(less than 10 cc/second); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring period 
dilation every two to three months.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 percent 
rating.  38 C.F.R. § 4.115a.  

With regard to urinary tract infections, a 10 percent rating is 
warranted for long-term drug therapy, one to two hospitalizations 
per year, and/or requiring intermittent intensive management.  A 
30 percent rating is warranted for recurrent symptomatic urinary 
tract infections requiring drainage or frequent hospitalization 
(greater than two times per year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.  

For renal dysfunction, a 30 percent rating is provided for 
albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension 
that is at least 10 percent disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.115a.

The Veteran's service treatment records have been associated with 
the claims file and show a diagnosis of a renal cyst.  More 
specifically, a March 2005 ultrasound of the right kidney 
revealed intrarenal cyst measuring 1.2 cm in diameter.  While the 
service treatment record document the Veteran's report of lower 
back pain, these records are negative for any reported 
symptomatology, to include objective evidence of hypertension or 
edema, specifically associated with his renal cyst.  

Prior to his discharge, the Veteran underwent a VA general 
medical examination to assess his renal cyst.  During the 
examination, he denied having any symptomatology, and he reported 
that his condition was just being "watched."  On the physical 
examination, the Veteran's abdomen was non tender to palpation, 
without any evidence of hepatosplenomegaly or a right inguinal 
hernia.  He was noted to have a very small, non thrombosed hernia 
during the genitorectal examination.  Radiologic findings of a 
renal cyst measuring 1.2 cm in diameter were noted.  Following 
the examination, the diagnosis was renal cyst, asymptomatic.

On August 16, 2008, the Veteran underwent a VA examination to 
assess his service-connected renal cyst.  He reported 
experiencing frequency of urination, an intermittent weak, and 
two episodes of nocturia.  He denied experiencing any urinary 
tract infections or hematuria.  The Veteran's symptoms were also 
noted to include urinary urgency, hesitancy/difficulty starting 
urinary stream, dribbling, straining to urinate, and daytime 
voiding intervals of one to two hours.  There were no reports of 
urinary leakage.  The Veteran's medical history was negative for 
urinary tract infections, obstructed voiding, renal dysfunction 
or failure, acute nephritis, hydronephrosis, or cardiovascular 
symptoms.  While the Veteran reported having erectile 
dysfunction, the examiner concluded that it was most likely due 
to vascular disease.  The physical examination revealed a non 
tender abdomen and a normal examination of the bladder, anus, 
rectal walls, and urethra.  The examination was negative for 
evidence of peripheral edema.  The Veteran's prostate was noted 
to be generally enlarged.  An urinalysis was negative for any 
clinical findings.  It was noted in the examination report that a 
September 2008 ultrasound of the Veteran's kidneys revealed a 1.7 
cm simple benign cyst in the right kidney and no urinary bladder 
abnormalities.   

Based on the examination results, the diagnosis was right renal 
cyst, benign prostatic hypertrophy, with mild lower urinary tract 
symptoms.  The examiner noted that the Veteran was employed and 
that he reported losing 3 weeks from work during the previous 
year.  The examiner opined, however, that there were no 
significant effects on the Veteran's general occupation or usual 
daily activities due to the renal cyst diagnosis.

Having reviewed the foregoing, the Board finds that an initial 
compensable disability rating is not warranted for the Veteran's 
renal cyst disability prior to August 16, 2008.  Prior to this 
date, there is no specific evidence of urine leakage or renal 
dysfunction attributable to the Veteran's renal cyst, nor is 
there specific evidence of voiding dysfunction, such as urinary 
frequency, obstructed voiding, or leakage.  Indeed, the Veteran 
reported during the May 2005 VA examination that his renal cyst 
disorder was asymptomatic; following the clinical examination, 
the relevant diagnosis was renal cyst, asymptomatic.  The 
diagnostic codes applicable to benign neoplasms of the 
genitourinary system do not contemplate a compensable rating 
absent significant symptomatology or problems, e.g., voiding or 
renal dysfunction, neither of which is shown prior to August 16, 
2008.  See 38 C.F.R. § 4.115a; 38 C.F.R. § 4.115b.

Since August 16, 2008, the preponderance of the evidence 
indicates that a 20 percent disability rating is warranted for 
the Veteran's renal cyst disability.  As noted above, a 20 
percent rating is assigned for urinary frequency with daytime 
voiding intervals between one to two hours or; awakening to void 
three to four times per night.  During the August 16, 2008 VA 
examination, the Veteran reported that his current symptomatology 
included daytime voiding intervals of one to two hours.  His 
symptoms were also noted to include urinary frequency, urgency, 
hesitancy of stream, dribbling, and straining to urinate.  
Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's renal cyst symptomatology from August 
16, 2008, more closely approximates the criteria for a 20 percent 
disability rating.

In so determining, the Board finds that the Veteran is competent 
to report his symptoms of urinary frequency and voiding 
dysfunction because they are readily observable to him.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board also finds that the 
Veteran's accounts of his symptoms are credible and extremely 
probative.  The Veteran's testimony is found to be sincere and is 
considered to be the best source of information regarding 
symptoms of urinary frequency and voiding dysfunction.

With regards to an increased rating based on urinary frequency, 
the evidence does not show, however, that a rating in excess of 
20 percent is warranted based on the Veteran's reported 
symptomatology.  There is no evidence that the Veteran's daytime 
voiding interval is less than one hour or that he awakes to void 
five times or more per night.  As previously noted, the Veteran 
reported the need to void every hour during the day and three to 
four times per night.  Accordingly, a disability rating higher 
than 20 percent disabling is not warranted in this case.

Also considered are the remaining applicable rating provisions 
under Diagnostic Code 7529.  However, the rating formula for 
urine leakage does not apply, as the Veteran has not reported the 
use any form of absorbent material or pad.  There is no sign or 
symptom likewise of obstructed voiding, or for that matter, any 
renal dysfunction.  See  38 C.F.R. § 4.115a.  Thus, the highest 
assignable rating consists of 20 percent rating assigned herein 
based upon symptoms of urinary frequency.  

Additionally, the Board has considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See Id.  

In this case, as has already been fully discussed herein in 
awarding the rating assigned herein, the evidence of record does 
not establish that the schedular criteria are inadequate to 
evaluate the Veteran's disability.  Significantly, it was most 
recently noted at the Veteran's August 16, 2008 VA examination 
that his renal cyst disability has no significant effect on his 
employment or usual daily activities.  While the Veteran reported 
missing three weeks of work, there is no evidence indicating that 
his work absence was due to his service-connected renal cyst 
disability.  Moreover, the Board notes that there is no showing 
that the Veteran's disability has resulted in marked interference 
with employment (beyond that contemplated in the rating 
criteria).  In addition, there is no showing that the disability 
has necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the regular 
schedular standards.  Indeed, the VA and private medical records 
for the period on appeal are silent for treatment of the renal 
cyst disability.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 















	(CONTINUED ON NEXT PAGE)






In sum, the evidence of record supports the award of a 20 percent 
disability rating from August 16, 2008, for the Veteran's renal 
cyst disability.  As there appears to be no period on appeal 
other than what has already been identified during which this 
disability manifested symptoms meriting a disability rating other 
than what has been assigned herein, staged ratings are not 
warranted.  See Fenderson, 12 Vet. App. at 119.  


ORDER

Entitlement to a disability rating in excess of 20 percent for 
low back disability prior to August 16, 2008, is denied.

Entitlement to a 40 percent disability rating, and no more, for a 
low back disability is granted from August 16, 2008, subject to 
the laws and regulations governing monetary awards.  

Entitlement to a compensable disability rating for a renal cyst 
disability prior to August 16, 2008, is denied.  

Entitlement to a 20 percent disability rating for a renal cyst 
disability from August 16, 2008, is granted, subject to the laws 
and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


